Case 4:21-cv-01794 Document 9 Filed on 09/15/21 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              September 16, 2021
                                                               Nathan Ochsner, Clerk
Case 4:21-cv-01794 Document 9 Filed on 09/15/21 in TXSD Page 2 of 2
